In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-20-00164-CV
     ___________________________

  IN THE INTEREST OF E.N., A CHILD



  On Appeal from the 367th District Court
         Denton County, Texas
      Trial Court No. 19-5791-367


   Before Kerr, Bassel, and Womack, JJ.
    Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      S.N. (Father) appeals from the trial court’s order terminating his parental rights

to his daughter E.N. (Ella) 1 and awarding permanent managing conservatorship of her

to the Department of Family and Protective Services.2 See Tex. Fam. Code Ann.

§ 161.001(b)(1)(D), (E), (O), (K), (b)(2). We affirm.

      Father’s appointed appellate counsel has filed a brief asserting that Father’s

appeal is frivolous. See Anders v. California, 386 U.S. 738, 744–45, 87 S. Ct. 1396,

1400 (1967); see also In re K.M., 98 S.W.3d 774, 776–77 (Tex. App.—Fort Worth 2003,

no pet.) (holding that Anders procedures apply in parental-rights-termination cases).

The brief meets Anders’s requirements by presenting a professional evaluation of the

record and demonstrating why there are no arguable grounds to be advanced on

appeal. Although provided with the opportunity to obtain a copy of the appellate

record and to file a pro se response, Father has not done so. The Department of

Family and Protective Services has declined to file a response.

      In assessing the correctness of a compliant Anders brief’s conclusion that an

appeal from a judgment terminating parental rights is frivolous, we must

independently examine the appellate record to determine if any arguable grounds for


      1
       We use aliases to identify the parties. See Tex. Fam. Code Ann. § 109.002(d);
Tex. R. App. P. 9.8(b)(2).

      The trial court also terminated Ella’s mother’s parental rights, but Ella’s
      2

mother has not appealed.


                                            2
appeal exist. In re C.J., No. 02-18-00219-CV, 2018 WL 4496240, at *1 (Tex. App.—

Fort Worth Sept. 20, 2018, no pet.) (mem. op.); see also Stafford v. State, 813 S.W.2d

503, 511 (Tex. Crim. App. 1991); Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.—

Fort Worth 1995, no pet.). We also consider the Anders brief itself and any pro se

response. In re K.M., No. 02-18-00073-CV, 2018 WL 3288591, at *10 (Tex. App.—

Fort Worth July 5, 2018, pet. denied) (mem. op.); see In re Schulman, 252 S.W.3d 403,

408–09 (Tex. Crim. App. 2008) (orig. proceeding).

      We have carefully reviewed counsel’s brief and the appellate record. Finding no

reversible error, we agree with counsel that this appeal is without merit. See Bledsoe v.

State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005); In re D.D., 279 S.W.3d 849,

850 (Tex. App.—Dallas 2009, pet. denied). We thus affirm the trial court’s order

terminating Father’s parental rights to Ella.

      Father’s counsel did not file a motion to withdraw, and the record does not

show good cause for withdrawal independent from counsel’s conclusion that the

appeal is frivolous. See In re P.M., 520 S.W.3d 24, 27–28 (Tex. 2016) (order); In re C.J.,

501 S.W.3d 254, 255 (Tex. App.—Fort Worth 2016, pets. denied). Accordingly,

counsel remains appointed in this appeal through proceedings in the supreme court

unless otherwise relieved from her duties for good cause in accordance with Family

Code Section 107.016(3)(C). See P.M., 520 S.W.3d at 27–28; see also Tex. Fam. Code

Ann. § 107.016(3)(C).



                                            3
                                   Per Curiam

Delivered: November 19, 2020




                               4